Title: To Thomas Jefferson from William Short, 22 April 1792
From: Short, William
To: Jefferson, Thomas


          
            Dear Sir
            Paris April 22. 1792
          
          Although my late indisposition has been followed by an intermitting head-ach which has rendered it extremely painful for me to write, yet I cannot postpone informing you of the decree passed in the assembly the day before yesterday for deciding on war against the King of Hungary.—I inclose you the gazette universelle of this morning which contains the report of the minister of foreign affairs adopted by the King and his council, for the proposition of war, and the decrees passed thereon. The King went in person to the assembly to make the proposition.
          It is very extraordinary that notwithstanding this decree, many people  here still are persuaded that war will not take place, and it is certain that it produced little or no effect on the exchange. As to myself I do not see how hostilities are to be avoided unless it be by means which would be too dishonorable to suspect either party of. The great majority of the assembly are for war, but the King is personally opposed to it and also all those who are friends to the present constitution and wish to see its defects corrected by time—and a section of the club des Jacobins, who fear the executive power, and the power of the generals more than the influence of foreign courts.
          The ministry count on the revolt of the Austrian Netherlands in their favor, and also on the insurrection of the people against the government wherever they march, in the case of other powers as is certain, joining the King of Hungary. It is evident that they consider this as their only chance of success. In general they will be disappointed in this calculation, and with respect to the Austrian Netherlands, nothing in my mind is more certain, than that all the influential people there, the States, and the ecclesiastics of all orders, though the enemies of Austria, prefer much being subjected to its bayonets to independence, (even if they were sure of success) with the principles of the French revolution, which all consider as subversive of property and religion.
          It is expected that the army under the command of Count Rochambeau will immediately make an incursion into the Hainault and endeavour to take post there. This opinion however is founded only on the probable conjecture of advantage being taken of the present moment, before the reinforcements can arrive from Germany.
          I did not write to inform you of the King of Sweden’s being assassinated being sure you would learn it through other channels. He expired on the 29th. of the last month, thirteen days after being wounded. The conspirators, or at least the chiefs being arrested, it is supposed that the public tranquillity will not be disturbed. The intention seems to have been to have restored the form of government destroyed by the late monarch.
          I mentioned to you in my last my persuasion of the changes which might now be affected in the decrees of the assembly relative to our commerce, by means of the new ministry—and my intention to speak with them on the subject. Two days after I learned through others and from Mr. Morris that intelligence was just received in London of the Senate’s having confirmed his nomination here, and of course I expected his arrival daily. Under these circumstances I determined not to engage in a business which I was sure could not be finished previously, supposing it best that he should have the power of treating it absolutely in his own way.—Since then I have remained constantly  in the same daily expectation and I have just now received a letter from him informing me that he shall soon be here.
          I have had a meeting with ministry on account of the business contained in my letter inclosed for the Secretary of the Treasury. The Minister of public contributions (M. de Clavière) was present. I took occasion to mention to him how favorable the moment was for carrying his former ideas respecting the American commerce into execution. He told me he had it much at heart and had determined to propose a plan for the purpose, and wished as soon as the present moment of hurry in organizing his department was over that I would come to a candid and free discussion of the subject with him, adding that both sides should add all the lights in their power, as in his system the interests of both parties would mutually augment each other instead of being at war as in most of the systems adopted. I observed to him that he would always find America ready to meet France on that truly liberal ground and mentioned the part of your letter of Jan. 5. (the last which I have had the honor of receiving from you) relative thereto. (I had previously mentioned it to M. Dumouriez, the minister of foreign affairs, who expressed much satisfaction and told me he had long meditated the advantages that would result to the two countries and would immediately take into consideration the best means of carrying the intentions of the former assembly relative to the treaty, into execution.)—I continued observing to M. de Clavière, that the first step proper would be the repealing the decrees of the former assembly that were most hostile to our commerce and really injurious to France. He came readily into this idea. I mentioned to him also how advantageous the importation of salted provisions from the U.S. would be at present that they were threatened with war and that it was essential to procure provisions on the cheapest terms—and that this resource was cut off by the heavy duties laid on them. He told me that he felt this particularly, and also the necessity of encouraging our flag in their importations of all articles into France at a time when it was to be apprehended that the French flag would be much exposed. I concluded this conversation by adding that I expected Mr. Morris here every day who would pursue the subject with ministry. Circumstances and dispositions are more favorable in this moment than they have ever been for the U.S. Mr. Morris’s position, the powers with which he will be furnished, and above all his intelligence and zeal will no doubt enable him to derive every advantage from them. Since my last the Minister of justice has been declared. He is an avocat of Bordeaux as I then mentioned, M. Duranton.—I was mistaken with the public  in informing you that the Minister of the Intérieur was brother in law to B. de Warville. He has published an article which I see in his gazette to correct that error.—Your last letter gave me hopes that I should learn from you a result in which I was interested. Everybody but myself have recd. letters on the subject more than three weeks ago. As yet I know nothing but what I learn as usual through the gazettes or indifferent people.—I have the honor to remain your most obedt. servt,
          
            W. Short
          
        